Citation Nr: 0720449	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  04-41 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel






INTRODUCTION

The veteran had active military service from March 1969 to 
March 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied reopening the veteran's 
claim for service connection for PTSD.  

In an April 2003 rating decision, the RO determined that new 
and material evidence had been submitted to reopen the 
veteran's claim, but confirmed and continued the denial of 
service connection on the merits.  The Board, however, must 
initially determine whether new and material evidence 
sufficient to reopen his claim has been received because 
doing so goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it de novo.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Accordingly, 
the Board has identified the issue as set forth on the title 
page.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a January 1995 rating action, the RO denied the 
veteran's claim of service connection for PTSD because 
stressors had not been corroborated, a decision he did not 
appeal.  

2.  Evidence added to the record since 1995 includes 
statements from the veteran which credibly describe 
additional stressful events in service.  



CONCLUSIONS OF LAW

1.  The RO's unappealed January 1995 rating decision, which 
denied the veteran's claim of service connection for PTSD, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (1995).

2.  New and material evidence has been presented since the 
January 1995 rating decision denying service connection for 
PTSD, and the claim is reopened. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a January 1995 rating decision, the RO denied service 
connection for PTSD because the stressful events described by 
the veteran had not been verified.  The veteran was advised 
of this rating decision in a January 1995 letter.  Because he 
did not submit a Notice of Disagreement (NOD) to the January 
1995 rating decision, it became final based on the evidence 
then of record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (1999).  However, if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

In an August 1999 notification, the veteran applied to reopen 
his claim of service connection for PTSD.  The RO denied 
reopening the claim in a February 2001 rating decision, 
finding that no new and material evidence had been received.  
The veteran then submitted a January 2002 statement; a notice 
from the Department of the Army, U.S. Armed Service Center 
for Research of Unit Records, dated in December 2002, letters 
from a VA psychologist, dated in April and December 2002; and 
VA medical records dated from February 2002 to April 2003.

Because additional pertinent evidence was thereafter received 
by the RO within one year of the date of the mailing of the 
notice of the February 2001 determination, the RO was 
required to consider that evidence in connection with the 
veteran's August 1999 application, because, as a matter of 
law, it is deemed as having been filed in connection with 
that claim.  See Muehl v. West, 13 Vet. App. 159, 161-62 
(1999).  The RO issued a rating decision in April 2003 in 
which it reopened the veteran's claim for service connection 
for PTSD, and denied it on the merits.

The evidence considered at the time of the January 1995 
rating decision consisted of the veteran's service medical 
records; VA examination reports dated in September and 
October 1994; and the veteran's application for compensation, 
dated in August 1994.  

Upon submission of new and material evidence, a previously 
denied claim may be re-opened.  Pertinent regulations provide 
that: 

New evidence means existing evidence not previously 
submitted to agency decision-makers.  Material evidence 
means existing evidence that, by itself or when 
considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).

Evidence received since the RO's January 1995 decision is 
presumed credible for the purposes of reopening the claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The additional evidence added to the record since 1995 
includes statements from the veteran in which he credibly 
describes additional stressful events in service, which if 
corroborated would support his claim for service connection 
for PTSD.  These events involve his participation in recovery 
of downed aircraft.  Since the available service records show 
the veteran to have been an Air Force Crew Chief and 
maintenance specialist, and presuming the credibility of 
these statements, they clearly relate to an unestablished 
fact (the existence of a stressor) needed to substantiate the 
claim.  Therefore, the veteran's statements are new and 
material, and the claim for service connection is reopened.  


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for PTSD has been presented; to this 
extent, the appeal is granted. 


REMAND

The record reflects that VA physicians have long diagnosed 
the veteran to have PTSD, based on his description of events 
in service.  These descriptions have centered around the 
veteran's participation in recovery of downed Air Force air 
craft.  The personnel records that have been associated with 
the claims file to date, show the veteran to have been an 
assistant crew chief in the Air Force, which evidently 
involves air craft maintenance.  It is therefore conceivable 
that his duties may have included those he described as 
causing PTSD.  It is also apparent that the personnel records 
that have been associated with the file are incomplete, 
essentially covering only a portion of the veteran's service, 
i.e., from 1969 to 1971, with only one period of foreign 
service in Thailand from November 1970 to November 1971.  He 
obviously served until 1976 (another 5 years), and the 
service medical records associated with the file show 
additional foreign service, including additional service in 
Thailand in 1974, and time in Korea in 1975.  

Given the presence of incomplete service personnel records, 
additional effort should be undertaken to obtain a complete 
set of them.  Then, after ascertaining the units to which the 
veteran was assigned, and the dates in which he served over 
seas, appropriate steps should be taken to verify the 
veteran's participation in any air craft recovery.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain copies of the 
veteran's complete service personnel 
records covering the period from March 
1969 to March 1976.  

2.  After the personnel records are 
obtained, records describing the 
activities of the units to which the 
veteran was assigned while serving 
overseas should be sought from any 
appropriate source, including the U S 
Army and Joint Service Record Research 
Center.  In addition, these sources 
should be asked to verify whether there 
was any loss of aircraft and/or air craft 
recovery efforts originating from the 
bases at which the veteran was assigned 
and/or his unit while he served overseas.  

3.  Upon completion of the above, any 
additional development as may be 
logically indicated as a result of the 
development that was undertaken should be 
accomplished, and then all the evidence 
considered and a determination entered as 
to whether the criteria for service 
connection for PTSD have been met.  If 
that decision is adverse to the veteran, 
he and his representative should be 
provided a supplemental statement of the 
case, and an opportunity to respond.  
Thereafter, the case should be returned 
to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


